



COURT OF APPEAL FOR ONTARIO

CITATION: Holloway v. Holloway, 2014 ONCA 148

DATE: 20140225

DOCKET: C55804

Laskin, Epstein and Pardu JJ.A.

BETWEEN

Judith Elizabeth Holloway

Appellant

and

Trevor Wilson Holloway

Respondent

Judith Holloway, acting in person

David ONeill, for the respondent

Heard:  February 21, 2014

On appeal from the judgment of Justice D. Roger Timms of
    the Superior Court of Justice, dated July 3, 2012.

APPEAL BOOK ENDORSEMENT


[1]

The main issues at trial were the equalization of the parties net
    family property, and the accounting of debits and credits between the parties. 
    The trial judge thoroughly examined these accounting issues.  He concluded that
    Mr. Holloway owed Mrs. Holloway a payment of $9,764.30.  We see no error in
    that award.  Moreover, we are satisfied that Mrs. Holloway received a fair
    trial.

[2]

Finally, we see no error in the trial judges costs award.

[3]

The appeal is dismissed with costs of $5,000 all in.


